Citation Nr: 0844101	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected depressive disorder.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO that 
granted service connection for a depressive disorder 
associated with service-connected disability and assigned a 
10 percent rating, effective on June 7, 2006.  

The veteran testified at a hearing held at the RO before a 
Decision Review Officer (DRO) in December 2007 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2008.  

At the latter, the veteran provided testimony regarding his 
previously denied claim of service connection for post-
traumatic stress disorder.  As this issue has not been 
developed or certified for the purpose of appellate review, 
it is referred to the RO for appropriate action.  



FINDING OF FACT

The service-connected depressive disorder currently is not 
shown to be productive of a disability picture that is 
manifested by more than mild impairment in social functioning 
or industrial adaptability.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7 including Diagnostic Code 9434 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Appropriate medical examinations have been 
conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters in June 2006 and May 2008 provided pertinent notice 
and development information.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Although all the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim have been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record includes the statements and testimony of the 
veteran, his VA outpatient records, a July 2008 private 
psychiatric evaluation, and the reports of VA examinations 
including that most recently conducted in July 2006 and April 
2008.  


Entitlement to an initial rating in excess of 10 percent for 
the 
service-connected depressive disorder  

The RO granted service connection for depressive disorder on 
a secondary basis in a July 2006 rating action.  A 10 percent 
evaluation was assigned, effective on June 7, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.  

Any lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
symptoms must be viewed in connection with the objective 
medical evidence of record and the pertinent rating criteria.  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned for depressive disorder when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

In reviewing the entire record, the Board finds that the 
service-connected disability picture manifested by a 
depressive disorder does not meet the criteria for the 
assignment of a rating higher than 10 percent.  

In regard to social impairment, an April 2008 VA examination 
report showed that the veteran was married with two grown 
children and was in contact with those family members.  On a 
typical day, he sought things to buy and sell in the 
newspaper and from other sources.  He also visited and took 
care of a camp in another county.  

The veteran did report having significant alcohol intake and 
was noted to be possibly dependent.  He was socially isolated 
with few friends and reported experiencing panic attacks 
while in public.  

In regard to industrial impairment, the veteran reported co-
owning a used car business for the previous 30 years.  He 
left in 2007 because he felt he was no longer able to handle 
the paperwork or the job.  

A private psychiatrist noted in this regard that the veteran 
was depressed every day, and the VA examination also noted 
his depressed mood.  The record also reflects other 
psychiatric impairment including some attributed to PTSD and 
other manifestations due to alcohol dependence.  The VA 
examiner in 2008, and to some extent the private examiner, 
attempted to delineate those symptoms that were related to 
the service-connected depressive disorder.  

The April 2008 VA examination report reflects that the 
veteran's receptive and expressive language appeared intact.  
He did not evidence impairment of thought or communication.  
He was alert and oriented.  His concentration was adequate.  
His recent and past memory was noted to be intact.  His 
reality testing appeared intact.  

Further, the veteran's judgment and insight did not appear 
impaired except in regard to alcohol use.  He did not display 
gross psychotic processes such as delusions or 
hallucinations.  He denied having suicidal or homicidal 
thoughts.  He was appropriate in his interpersonal 
interactions.  

The Board notes that the veteran has reported having memory 
loss and cognitive impairment.  However, this was not 
corroborated on VA psychological testing in August 2007.  The 
results of his testing were not reliable based on the 
veteran's performance.  It was not clear if the veteran had 
exaggerated his responses to test stimuli.  

The veteran had reported having sleep impairment and was 
prescribed Trazadone.  This medication had helped in this 
area.  Moreover, the VA outpatient treatment records indicate 
that his sleeping problems were exacerbated by his own abuse 
of alcohol.  

Although there is evidence of depression, only the 
manifestations due to his service-connected depressive 
disorder may be considered in assigning a rating at this 
time.  It should be pointed out that the currently assigned 
10 percent rating takes into consideration mild social and 
industrial inadaptability.  

Significantly, only the VA examiner opined as to the severity 
of the service-connected depressive disorder and assigned a 
GAF score of 65 that was reflective of minimal impairment.  
This assigned score does not support the conclusion that a 
higher evaluation is warranted in this case.  

The VA examiner did not assign a score reflective of more 
than mild impairment in functioning or include such as 
symptoms of impaired mood or anxiety with panic 
manifestations.  

Moreover, there was no evidence of psychosis, hallucinations 
or perceptual deficit.  The record does not show that he 
neglects his personal appearance or hygiene.  On this record, 
when addressing only the extent of the service-connected 
depressive disorder, he cannot be found to be prevented from 
functioning independently, appropriately and effectively.  

The private medical statement provided an overall GAF score 
of 39, but did not provide useful information for determining 
the current severity of the service-connected depressive 
disorder, other than noting that the veteran was "depressed 
ever[y] day most of the day."  

Thus, in reviewing the entire record, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased initial rating higher than 10 percent for the 
service-connected depressive disorder.  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected depressive disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


